10

1]

12

13

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA,
Plaintiff, Case No. MJ20-029

v. | DETENTION ORDER

DIRK WALTER TICHGELAAR,

Defendant.

 

 

 

The Court, having conducted a detention hearing pursuant to Title 18 U.S.C. § 3142(f),
and based upon the factual findings and statement of reasons for detention hereafter set forth,
finds that no condition or combination of conditions which the defendant can meet will
reasonably assure the appearance of the defendant as required and the safety of any other person
and the community.

FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

(1) Defendant has been charged by complaint with enticement of minor. Defendant
has a criminal history consisting of violent offenses and sexual offenses, substance use and
mental health history. The Court received information about defendant’s personal history,
residence, family or community ties, employment history, financial status, health, and substance

use. The defendant through his attorney made argument as to release and filed a Responsive

DETENTION ORDER - 1

 
bho

to

10

11

12

i3

14

16

17

18

19

i)
i)

NM
La

 

pleading that the Court reviewed. The Defendant resides in Oregon and has no ties with District.
There is a presumption of detention based on the nature of the offense and this presumption has
not been overcome.

It is therefore ORDERED:

(1) Defendant shall be detained pending trial and committed to the custody of the
Attorney General for confinement in a correctional facility separate, to the extent practicable,
from persons awaiting or serving sentences, or being held in custody pending appeal;

(2) Defendant shall be afforded reasonable opportunity for private consultation with
counsel;

(3) On order of a court of the United States or on request of an attorney for the
Government, the person in charge of the correctional facility in which Defendant is confined
shall deliver the defendant to a United States Marshal for the purpose of an appearance in
connection with a court proceeding; and

(4) The Clerk shall direct copies of this order to counsel for the United States, to
counsel for the defendant, to the United States Marshal, and to the United States Pretrial Services

Officer.

DATED this a day of dames , 2020.
Ankh LMM

PAULA L. MCCANDLIS
United States Magistrate Judge

DETENTION ORDER - 2

 
